DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brundula (US 2014/0098453) in view of Doyle (US 2009/0156051).

With regard to claim 1, Brundula, in Figs. 1A & 5A, teaches a handle (502) for a conducted electrical weapon (500) comprising: a bay (552, 554, 556) configured to receive a deployment unit (104, 522, 524, 526); and a processing circuit (130) in communication with the bay (via communications channel 107 as taught in paragraph 0030), wherein the processing circuit is configured to: detect whether the deployment unit is inserted into the bay (paragraph 0084 teaches that the handle detects the installation or removal of a deployment unit), at least one of send a first data to or receive a second data from the deployment unit (paragraph 0057 teaches that the handle sends data to the deployment unit).
Brundula does not teach marking the bay as containing the deployment unit.  
Doyle, in Figure 4, teaches a method for detecting the insertion of a medium into a device.  Like Brundula, Doyle teaches that multiple devices (50A-50D) can be coupled to a processor (58).  The connection status of each device is determined by polling the device inputs.  The results of the polling are then stored in a memory such that the port connected to the device is marked as being connected (paragraph 0033). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brundula with Doyle, by marking that bay as containing the deployment unit as taught by Doyle after the insertion of the device is detected as taught by Brundula, for the purpose of providing a simple method to allow the CEW to determine which bay contains a deployment unit.   

With regard to claim s 2-6 & 8, Brundula in view of Doyle discloses the device of claim 1, and further discloses a safety in communication with the bay, wherein the processing circuit is configured to detect whether the deployment unit is inserted into the bay in response to the safety being activated (paragraph 0084 teaches that the data communication between the handle and the deployment unit occurs after a change in the safety control is detected) (re claim 2), further comprising a battery pack configured to be inserted and removed from the handle, wherein the processing circuit is configured to detect whether the deployment unit is inserted into the bay in response to the battery pack being inserted into the handle (paragraph 0083 of Brundula teaches that critical functions can be performed once the battery pack is inserted which can include the insertion detection step) (re claim 3), further comprising a memory in communication with the processing circuit, wherein the processing circuit is configured to write the bay as containing the deployment unit in the memory (paragraph 0051 of Brundula teaches that the configuration of the currently installed deployment unit can be stored in memory and Doyle teaches that the status of the connected device is written to memory in paragraph 0033) (re claim 4), wherein the processing circuit is configured to at least one of send the first data to or receive the second data from the deployment unit for error detection, error correction, authentication, read messaging or write messaging, identity messaging, or status messaging (paragraph 0129 of Brundula teaches that data is sent from the handle including device status and paragraph 0033 of Doyle teaches that connection status data is received in memory) (re claim 5), wherein the second data comprises at least one of a unique identifier, a manufacturer name, a manufacturer number, or a device type (Brundula paragraph 0069) (re claim 6), wherein the processing circuit is configured to detect whether the deployment unit is inserted into the bay by serially polling the bay (Doyle, paragraph 0033) (re claim 8).

Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a handle comprising all the features as recited in the claims and in combination with the second data comprising an encoded data, and wherein the processing circuit is configured to authenticate the deployment unit based on the encoded data.

Claims 9-20 are allowable.

Claim 9 is allowable because the prior art of record does not teach or fairly suggest a deployment unit comprising all the features as recited in the claims and in combination with a processing circuit, and wherein in response to the deployment unit being inserted into a CEW handle the processing circuit is configured to: receive a first data from the CEW handle, and transmit a second data back to the CEW handle, wherein the second data is used by the handle for at least one error detection, error correction, authentication, read messaging or write messaging, identity messaging, or status messaging.

Claim 10-13 are allowable as they depend from claim 9, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest a conducted electrical weapon comprising all the features as recited in the claims and in combination with the processing circuit being configured to: poll the bay to determine whether the deployment unit is inserted within the bay, mark the bay as holding the deployment unit, select, based on the mark, the bay, and instruct, based on the select, the signal generator to provide the electrical signal to the deployment unit.

Claims 15-20 are allowable as they depend from claim 14, which is also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/            Primary Examiner, Art Unit 2839